PER CURIAM.
Michael Rankins seeks to appeal the district court’s order denying relief on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and conclude this appeal is frivolous. Accordingly, we dismiss the appeal for the reasons stated by the district court. See Rankins v. Currie, No. CA-02-784-5-H (E.D.N.C. Feb. 12, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED